Case 1:18-cv-02921-JMF Document 527-1 Filed 11/13/18 Page 1 of 2




                     EXHIBIT 1
                 Case 1:18-cv-02921-JMF Document 527-1 Filed 11/13/18 Page 2 of 2




From: Tomlinson, Martin M. (CIV) [mailto:Martin.M.Tomlinson@usdoj.gov]
Sent: Monday, November 12, 2018 4:49 PM
To: Colangelo, Matthew; Goldstein, Elena; Wood, Laura; Dale Ho; Sarah Brannon; Freedman, John A.; Gersch, David P.;
Young, Dylan Scot; troy.strunkey@arnoldporter.com; Kelly M. Hernandez; Davin Rosborough
Cc: Wells, Carlotta (CIV); Gardner, Joshua E (CIV); Federighi, Carol (CIV); Bailey, Kate (CIV); Coyle, Garrett (CIV);
Ehrlich, Stephen (CIV); Halainen, Daniel J. (CIV); Kopplin, Rebecca M. (CIV)
Subject: Defendants' Demonstratives for Dr. John Abowd

Counsel:

Please find attached the demonstratives, designated as DDX-001 through DDX-025, that Defendants intend to use for Dr.
Abowd’s testimony.


Martin M. Tomlinson
Trial Attorney | U.S. Department of Justice
Civil Division | Federal Programs Branch
P.O. Box 480; Ben Franklin Station
Washington, DC 20044
Phone: (202) 353-4556
Fax: (202) 616-8470

For overnight/courier deliveries:
Martin M. Tomlinson
Department of Justice
Federal Programs Branch, Room 12504
1100 L Street, N.W.
Washington, DC 20005




                                                          1
